Citation Nr: 1456892	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  06-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety and depressive disorders and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Appellant had active duty in the U.S. Army from July 1970 to April 1972.  He also had service in the National Guard from April 1972 to September 1978, and from September 1980 to August 1996, with various periods of active duty for training (ADT) and inactive duty for training (IADT).

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant provided testimony at a May 2007 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  

This case has a long procedural history that has been outlined in prior Board decisions and remands.  More recently, the Board denied the benefits on appeal in a March 2013 decision.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court approved a Joint Motion for Remand (Joint Motion), which vacated the Board's 2013 decision and remanded the case back to the Board for consideration in compliance with the instructions provided in the Joint Motion.  

The Board then remanded the case for further development in May 2014.  The development requested has been completed, and the claim is now appropriate for appellate review.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Appellant's hypertension is proximately due to his service-connected PTSD.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

In this case, the Appellant contends that his hypertension was caused or aggravated by his service in the National Guard.  In the alternative, he avers that his hypertension was caused or aggravated by his service-connected PTSD or CAD.  

The Appellant has service connection for PTSD and CAD.  Service connection for CAD and PTSD was granted in January and May 2011 rating decisions, respectively.     

A VA opinion was obtained in August 2012 to address the question of whether the Veteran's hypertension was caused or aggravated by his PTSD or CAD.  The VA examiner indicated that she personally conducted the examination of the Veteran and provides a medical opinion stating that hypertension was less likely than not caused or aggravated by his service-connected PTSD or CAD.  With regard to CAD, the VA examiner reasoned that the Veteran was diagnosed with hypertension in 1988, but was not diagnosed with CAD until 2003; thus, the hypertension significantly pre-dated the CAD.  Moreover, the examiner stated that CAD was not a risk factor for hypertension.  With regard to PTSD, the VA examiner stated that evidence based medicine did not primarily correlate PTSD with anxiety and depressive disorders as primary causation/risk stratification for development of hypertension.  Rather, this Veteran's predominant risk factors for hypertension included race/ethnicity as non-Hispanic black, hyperlipidemia, and primary family history (as noted in the Veteran's service treatment records).  Further, there was no evidence of aggravation of hypertension beyond the normal primary disease progression.  As discussed above, the VA examiner explained that pure acute and transitory sympathetic nervous system response to anxiety or other psychologic issue with elevated blood pressure and pulse rate (such as those experienced by the Appellant in 1991 and 1992) does not equate a chronic physiological disease state (e.g., hypertension) or chronic aggravation beyond normal primary disease state.  The examiner cited to medical literature in support of her opinions.

In the March 2014 Joint Remand, the parties found that the rationale provided by the 2012 VA examiner as to the question of whether hypertension was aggravated by the service-connected CAD and PTSD was inadequate, as it addressed causation rather than aggravation.  In May 2014, the Board remanded the claim to obtain a new opinion.  The case was sent to the same VA examiner, who merely copied and pasted her 2012 opinion into a July 2014 report.  

The RO then sent the case to the AMC Medical Officer, who provided an opinion in August 2014.  Specifically, he stated, "It is my medical opinion, not in [agreement] with the [2012 VA] examiner, that it is at least as likely (50 percent probability or greater) that the Veteran's hypertension is proximately due to his service-connected disability of PTSD."  His rationale consisted of multiple medical journal articles which support the theory that veterans with PTSD have increased risk for hypertension.     

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether his hypertension is proximately due to his service-connected PTSD.  Thus, service connection for hypertension is granted.  


ORDER

Service connection for hypertension is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


